Citation Nr: 1033645	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for relapsing polychondritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1965 and 
November 1990 to June 1991 with multiple periods of active duty 
Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in October 2006 by the undersigned Veterans 
Law Judge. 

In April 2008, the Board remanded this claim for additional 
development.  In May 2010, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 38 
C.F.R. § 20.901 (2009).  That development having been completed, 
the claim is now ready for appellate review.


FINDING OF FACT

Relapsing polychondritis is causally or etiologically related to 
service.


CONCLUSION OF LAW

Service connection for relapsing polychondritis is established.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).






	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for Relapsing 
Polychondritis

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2007).

The Veteran is seeking entitlement to service connection for 
relapsing polychondritis.  He asserts that he began experiencing 
symptoms of polychondritis in his eye and ear during service.

Service treatment records indicate the Veteran was treated on 
several occasions for redness, pain, and swelling of the eye.  
The Veteran testified in October 2006 that he experienced eye 
irritation during service in Saudi Arabia, but that at the time, 
he attributed it to sand and dust.  The Veteran asserts that 
shortly after returning from Saudi Arabia, his health quickly 
deteriorated.  In this regard, the Board notes that the Veteran 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board finds the Veteran's testimony to be 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

During a Persian Gulf War Registry examination in August 1993 the 
Veteran was diagnosed with suspected glaucoma.  Post-service 
records indicate the Veteran has received multiple diagnoses 
including possible glaucoma, mild iritis with scleritis versus 
episcleritis and ear parasites.  Ultimately, the Veteran was 
diagnosed with relapsing polychondritis in 1997.  Since his 
diagnosis, the Veteran has continued to experience four to five 
relapses, lasting approximately several weeks.  The Veteran 
currently has cartilage damage to his left ear.  See January 1997 
letter from Dr. W.

The Veteran was afforded a VA joints examination in February 
2009.  The Veteran reported first having symptoms in 1991.  
Examination revealed mild injection of conjunctiva bilaterally 
and the left ear helix and antihelix were hard to palpation and 
somewhat distorted when compared to the right, with mild 
tenderness of the tragus.  The examiner diagnosed the Veteran 
with relapsing polychondritis.  The examiner stated there were no 
complaints of the disease during the Veteran's periods of active 
duty and no complaints related to the disease within the first 
year after discharge.  The examiner opined that the Veteran's 
polychondritis is less likely than not caused by a disease or 
injury during his active service, as the symptoms did not 
manifest until two years following discharge.  The examiner did 
not consider the Veteran's lay statements that he had been 
experiencing symptoms during service.

The Veteran was afforded a VA eye examination in February 2009.  
The Veteran stated he did not have pain at the time, but that he 
has pain and tenderness when his polychondritis flares up.  The 
Veteran was diagnosed with recurrent scleritis of the left eye 
due to relapsing polychondritis.  The examiner stated that the 
etiology of relapsing polychondritis is unknown, but studies 
suggest an autoimmune process involving type two collagen.  
Considering this, the examiner opined that it is less likely than 
not that the Veteran's polychondritis was caused by disease or 
injury during service. 

The Veteran's private physician submitted opinions as well.  In 
April 2004, one of the Veteran's physicians submitted a letter 
opining that it is more likely than not that polychondritis was 
present during the Veteran's service but that he was misdiagnosed 
as having glaucoma.  The physician stated that the Veteran was 
evaluated for a chronic red eye and the military physician sent 
the Veteran for an evaluation to rule out glaucoma.  Glaucoma 
testing was negative and the appearance of other symptoms in his 
left ear, which occurred after service, gave the medical staff 
the diagnosis of polychondritis.  The physician stated that the 
Veteran's polychondritis manifested itself in the ocular 
presentation prior to the appearance of other symptoms.

An additional private physician also submitted a statement in 
December 2003 stating that there is strong evidence for the 
Veteran to be service connected for relapsing polychondritis.  No 
further explanation was provided.

In May 2010, the Board requested an expert medical opinion from 
the Veterans' Health Administration (VHA).  Two opinions were 
received.

The first opinion obtained was from an ophthalmologist.  The 
examiner stated that relapsing polychondritis is a presumed 
autoimmune condition that is characterized by recurrent episodes 
of inflammation of various tissues, including tissues of the eye.  
Glaucoma is a disease of the optic nerve and very uncommon forms 
of glaucoma would present with symptoms such as pain and redness.  
Typically, a patient discovered to have an increased cup to disc 
ration on examination of their optic nerve head would be 
considered a glaucoma suspect.  The examiner stated that the 1997 
diagnosis of relapsing polychondritis appears to be correct based 
on the documented episodes of scleritis/episcleritis/iritis and 
their response to anti-inflammatory treatments.  The examiner 
also stated that the diagnosis of glaucoma suspect and even 
glaucoma appears correct for the Veteran, as he had documented 
increased cup to disc ratios of both eyes on the 1993 and 2009 
examinations.  The examiner opined that given the autoimmune 
nature and lack of known causative agents of polychondritis, it 
is less likely than not that the Veteran's polychondritis had the 
onset during or was related to active service.  According to the 
examiner, the reported symptoms of redness and eye irritation 
that occurred during service were more likely than not associated 
with more common situations such as episodic dry eye with or 
without inflamed pterygium.  However, the examiner also opined 
that if the Veteran's glaucoma diagnosis was made based solely on 
his presenting symptoms of red eye or eye irritation or eye pain, 
it was incorrectly made and it is extremely unlikely that those 
symptoms were related to glaucoma.

The second opinion obtained was from an otolaryngologist.  The 
examiner stated that service treatment records indicated the 
Veteran sought treatment for a painful ear while in Iraq and was 
told it was secondary to a parasite; however, six months after 
discharge the Veteran again reported he had a tender earlobe.  
The examiner opined that both of these symptoms could be very 
likely secondary to polychondritis of the ear.  The examiner 
stated that it is not infrequent that people have symptoms 
related to polychondritis that go undiagnosed for a number of 
years until the patient has severe symptoms such as destruction 
of nasal cartilage or ear cartilage.  The examiner opined that 
the Veteran's painful ear six months after discharge is a symptom 
very closely connected with polychondritis and can be accepted as 
an accurate manifestation of the disease.  The examiner concluded 
by stating that the Veteran did have polychondritis while in 
service, though it may not have become symptomatic or that some 
of the problems that he did report were not diagnosed as 
polychondritis until several years later.

As stated previously, in determining whether service connection 
is warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In this case, the Board finds that the evidence is at least 
evenly balanced as to the question of whether the Veteran had 
relapsing polychondritis during service.  Although there are VA 
medical opinions of record unfavorable to the Veteran's claim, in 
view of the totality of the evidence, particularly the VHA 
otolaryngologist's opinion, the Board finds that the positive 
medical opinions are at least as persuasive as the negative 
opinions.  

The evidence is at least in equipoise and upon resolution of 
every reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted for relapsing 
polychondritis.


ORDER

Service connection for relapsing polychondritis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


